Affirmed and Memorandum Opinion filed April 7, 2022.




                                            In The

                        Fourteenth Court of Appeals

                                   NO. 14-21-00174-CV

                         CAROLYN R. DAWSON, Appellant

                                               V.
                     FORT BEND COUNTY, TEXAS, Appellee

                  On Appeal from the 434th Judicial District Court
                             Fort Bend County, Texas
                      Trial Court Cause No. 20-DCV-279119

                              MEMORANDUM OPINION

       Pro se appellant Carolyn Dawson appeals the trial court’s interlocutory order
granting appellee Fort Bend County’s plea to the jurisdiction, arguing that
governmental immunity did not apply because the Texas Tort Claims Act
permitted her suit.1 She also argues that although she sued and served the County,

       1
          Dawson does not specifically describe her appeal as an interlocutory appeal. However,
she describes her appeal as of “the Trial Court Order, dated March 29, 2021.” The order signed
by the trial court dismisses “all claims and causes of action asserted against Defendant Fort Bend
County, Texas” and lacks language reflecting finality. Lehmann v. Har-Con Corp., 39 S.W.3d
she intended to sue employees of the County. We affirm the order of the trial court.

                                      I.      BACKGROUND

       Dawson filed suit on December 14, 2020, naming Fort Bend County2 and
Kevin J. Pakenham3 as defendants. As against the County, Dawson alleged tort
claims “under the Tort Claims Act; Tex. Civ. Prac. & Rem. Code §101.021(1)(A);
Tort Liability; § 34.061; Personal Property Liability; § 7.00l(a); Liability for
Refusal or Neglect in Performance of Official Duties.” The County is the only
appellee in this proceeding.

       Dawson’s claims in this suit arise out of a separate forcible-detainer action

191, 200 (Tex. 2001) (“The intent to finally dispose of the case must be unequivocally expressed
in the words of the order itself.”). Dawson also named Kevin J. Pakenham as a defendant and
requested a citation for Pakenham. Though the clerk’s record does not contain an appearance or
answer by Pakenham, there is some indication that Pakenham appeared in the trial court.
Therefore, the order granting the plea to the jurisdiction does not actually dispose of all claims
and all parties, and it lacks language of finality. See id. We conclude the order of the trial court is
an interlocutory order. We consider the merits of Dawson’s appeal because the legislature has
provided for appellate jurisdiction over an interlocutory order granting or denying a plea to the
jurisdiction. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8). Because this is an interlocutory
appeal of the trial-court order granting the plea to the jurisdiction, only that order is before this
court. We do not remand the case to the trial court because the case is not before us.
       2
          Dawson’s live pleadings identify only “Fort Bend County, et al and Kevin J. Pakenham,
et al” as defendants. Dawson’s amended petition states that her suit was “a tort liability case for
damages against the County Clerk, and Constable.” At the hearing on the County’s plea to the
jurisdiction, Dawson stated that by adding the phrase “et al” after Fort Bend County she believed
she had added applicable employees of Fort Bend County to the suit. In her amended complaint,
Dawson states that she advised Officer Garza of the Fort Bend County Constable’s Office,
Precinct 4, that she intended to sue him. However, it is not clear whether she intended to sue
Officer Garza specifically or the constable’s office of which he was a part. With respect to the
county clerk, Dawson does not identify any specific individuals whose intentional and unlawful
actions form the basis of her claims. The clerk’s record does not reflect that any individuals
relating to her claims against the “Constable” or county clerk were named in the pleadings as
parties, and the clerk’s record does not reflect that any individuals, other than Pakenham, who is
not alleged to be a County employee, were served or appeared in the suit.
       3
          Pakenham’s role is unclear. Though Dawson refers to Pakenham as “Landlord” in the
first paragraph of her original petition, later in her original petition she suggests that he was not
her landlord and that he “was not the sole owner of Dawson’s property or a bona fide purchaser.”
In her first amended petition, Dawson does not refer to Pakenham as her landlord.

                                                  2
filed by Kevin Pakenham in justice court. Tex. Prop. Code Ann. § 24.004(a)
(justice courts have original jurisdiction over forcible-detainer cases). Dawson
appealed de novo to the County Court at Law No. 1 of Fort Bend County. Tex. R.
Civ. P. 510.10 (appeal is trial de novo in county court). On July 31, 2019, the
county court at law rendered what Dawson argues was an improper judgment in
the forcible-detainer action.4 Pakenham v. Dawson, No. 19-CCV-064653 (Cty. Ct.
No. 1, Fort Bend Cty. July 31, 2019). The plaintiff, Pakenham, sought a writ of
possession which was issued by the Fort Bend County Clerk on August 6, 2019.
The office of the Fort Bend County Constable, Precinct 4, provided notice to
Dawson that it would execute the writ on August 12, 2019. Though Dawson called
and sent a letter to the constable’s office asking for a delay of the execution, the
writ was executed as planned. Following the execution on the writ, she alleges that
her personal property was either taken by the constable or left outside in the rain
and ruined. Dawson also alleges that the constable should have provided a
portable, closed container for her belongings pursuant to Property Code section
24.0061(d-1). But see Tex. Prop. Code Ann. § 24.0061 (d-1) (“A municipality may
provide . . . a portable, closed container into which the removed personal property
shall be placed by the officer executing the writ or by the authorized person.”)
(emphasis added).5 Dawson alleges in her petition that she notified a constable’s
deputy in September 2019 that he was going to be sued and requested statutory
authority justifying his actions in evicting her.

      The County responded and filed a plea to the jurisdiction, which was granted
by the trial court. Dawson filed this interlocutory appeal. See Tex. Civ. Prac. &
      4
         The ruling in the forcible-detainer action is not before us and has already been
addressed by the First Court of Appeals. See Dawson v. Pakenham, No. 01-19-00572-CV, 2019
WL 5556577, at *1 (Tex. App.—Houston [1st Dist.] Oct. 29, 2019, pet. denied).
      5
          See Code Construction Act, Tex. Gov’t Code Ann. § 311.016(1) (“‘May’ creates
discretionary authority or grants permission or a power.”).

                                           3
Rem. Code Ann. § 51.014(a)(8).

                                     II.     ANALYSIS

        Dawson effectively brings two issues in this appeal:6 (1) the trial court erred
in granting the County’s plea to the jurisdiction because governmental immunity
was waived under the Texas Tort Claims Act and (2) the trial court erred in
granting the County’s plea to the jurisdiction on the basis that Dawson had not
provided pre-suit notice as required by statute.

A.      Standard of review

     A plea to the jurisdiction is a procedural vehicle used to challenge the court’s
subject-matter jurisdiction over a claim. Texas Dep’t of Parks & Wildlife v.
Miranda, 133 S.W.3d 217, 232 (Tex. 2004). We review a plea challenging the trial
court’s jurisdiction de novo. State v. Holland, 221 S.W.3d 639, 642 (Tex. 2007). In
reviewing a plea to the jurisdiction, we do not consider the merits of the underlying
claim; we consider only the plaintiff’s pleadings and the evidence pertinent to the
jurisdictional inquiry. See Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 555
(Tex. 2000). When a plea to the jurisdiction challenges the claimant’s pleadings,
we determine whether the claimant pleaded facts that affirmatively demonstrate the
trial court’s jurisdiction, construing the pleadings liberally and in favor of the
claimant. Miranda, 133 S.W.3d at 226. If the pleadings do not contain sufficient
facts to affirmatively demonstrate the trial court’s jurisdiction but do not
affirmatively demonstrate incurable defects in jurisdiction, the issue is one of
pleading sufficiency and the claimant should be afforded the opportunity to amend.

        6
          We construe pro se pleadings and briefs liberally. See Harrison v. Reiner, 607 S.W.3d
450, 457 (Tex. App.—Houston [14th Dist.] 2020, pet. denied). Pro se litigants must comply with
all applicable rules of procedure and substantive law. Burbage v. Burbage, 447 S.W.3d 249, 258
(Tex. 2014) (explaining that courts may not stray from procedural rules simply because litigant
represented self).

                                              4
Id. at 226–27. However, if the pleadings affirmatively negate the existence of
jurisdiction, then a plea to the jurisdiction may be granted without allowing the
claimant an opportunity to amend. Id. at 227.

B.    Governmental immunity

      Sovereign and governmental immunity are common-law concepts that
generally protect the State and its political subdivisions from the burdens of
litigation. Harris Cty. v. Annab, 547 S.W.3d 609, 612 (Tex. 2018). “Sovereign
immunity protects the state and its various divisions, such as agencies and boards,
from suit and liability, whereas governmental immunity provides similar protection
to the political subdivisions of the state, such as counties, cities, and school
districts.” Travis Cent. Appraisal Dist. v. Norman, 342 S.W.3d 54, 57–58 (Tex.
2011) (citing Wichita Falls State Hosp. v. Taylor, 106 S.W.3d 692, 694 n.3 (Tex.
2003)).

      Governmental immunity has two components: “immunity from liability,
which bars enforcement of a judgment against a governmental entity, and
immunity from suit, which bars suit against the entity altogether.” Tooke v. City of
Mexia, 197 S.W.3d 325, 332 (Tex. 2006). Immunity from suit implicates a court’s
subject-matter jurisdiction to decide a claim against a governmental entity.
Rosenberg Dev. Corp. v. Imperial Performing Arts, Inc., 571 S.W.3d 738, 746
(Tex. 2019). When a governmental defendant challenges jurisdiction on immunity
grounds, the plaintiff has the burden to “affirmatively demonstrate the court’s
jurisdiction by alleging a valid waiver of immunity.” Dallas Area Rapid Transit v.
Whitley, 104 S.W.3d 540, 542 (Tex. 2003). Immunity is waived only by clear and
unambiguous language. See Code Construction Act, Tex. Gov’t Code Ann.
§ 311.034 (“[A] statute shall not be construed as a waiver of [] immunity unless the
waiver is effected by clear and unambiguous language.”).

                                         5
C.     Dawson did not establish a valid waiver of immunity

       We begin with Dawson’s issue 1. Dawson’s live pleadings assert unspecified
tort claims against the County for its “intentional and unlawful action” in issuing
the writ of possession and executing the writ of possession. As a result, Dawson
alleges that her personal property was confiscated and/or abandoned. Dawson
asserts that the trial court had jurisdiction over her tort claims pursuant to the
waiver included in the Texas Tort Claims Act. See Tex. Civ. Prac. & Rem. Code
Ann. § 101.021. However, she misreads the statute to provide a broad waiver and
argued in her supplement to her amended complaint7 that the word “operation” in
the phrase “operation or use of a motor-driven vehicle” waived immunity for
claims arising out of the operation of the County. She further argued that this
waiver of immunity included claims for the “‘refusal, or neglect in performance of
official duties;’ in accordance with Sec. § 7.00l(a); § 7.003; Execution of Writ
liability[.]” Dawson provides no legal authority for this argument and Civil
Practice and Remedies Code chapter 7 does not provide a waiver of governmental
immunity. See Tex. Civ. Prac. & Rem. Code Ann. §§ 7.001–.021.8

       The Texas Tort Claims Act waives immunity in three general areas: use of
publicly-owned vehicles, premises defects, and injuries arising from conditions or
use of property. See Tex. Civ. Prac. & Rem. Code Ann. § 101.021. Dawson does


       7
         Dawson’s supplement to her amended complaint appears to be a response to the
County’s plea to the jurisdiction.
       8
          Dawson also argues at times the applicability of section 101.0215, which addresses the
liability of a municipality for its proprietary functions. See Tex. Civ. Prac. & Rem. Code Ann.
§ 101.0215. However, the County is not a municipality and statutes relating to municipalities do
not apply. See City of Galveston v. Posnainsky, 62 Tex. 118, 126 (1884) (“Counties . . . are
created by the legislature by general laws without reference to the wish of their inhabitants, and
thus for essentially public purposes,” whereas cities are incorporated through special charters and
are “enacted at the request of those who are to be most directly benefited by them and with a
view to this end.”).

                                                6
not allege any facts related to the operation or use of a motor vehicle, a premises
defect, or the use or misuse of real property owned or controlled by the County.
Instead, she alleges that unnamed County officials either negligently performed
their duties or committed intentional torts by not performing their legally required
duties. To the extent that Dawson seeks to hold the County responsible for any
intentional tort, the Texas Tort Claims Act does not waive immunity for the
alleged intentional torts of the County or its employees. See Tex. Civ. Prac. &
Rem. Code Ann. § 101.057(2) (“This chapter does not apply to a claim . . . arising
out of assault, battery, false imprisonment, or any other intentional tort[.]”).
Therefore, Dawson has not brought her suit against the County within the waiver
provisions of the Texas Tort Claims Act.

      In her amended complaint, Dawson also relies on sections 7.001 and 34.061
in her attempt to establish a tort claim against the County and its employees. Tex.
Civ. Prac. & Rem. Code Ann. §§ 7.001(a) (liability for refusal or neglect in
performance of official duties), 34.061 (liability for property seized during
execution). However, neither statute provides a waiver of governmental immunity
for the County. See Code Construction Act, Tex. Gov’t Code Ann. § 311.034 (“a
statute shall not be construed as a waiver of sovereign immunity unless the waiver
is effected by clear and unambiguous language”). Sections 7.001 and 34.061
contemplate an action against the officer only. See e.g., Tex. Civ. Prac. & Rem.
Code Ann. § 34.061 (“If an injury or loss to an interested party results from the
negligence of the officer, the officer and his sureties are liable for the value of the
property lost or damaged.”). Therefore, Dawson has not established any waiver of
governmental immunity applicable to her claims as to the County. Because we
conclude that Dawson has not asserted any claims for which governmental
immunity is waived, we need not address her argument that she provided pre-suit


                                           7
notice of her claim complying with the Texas Tort Claims Act.9 Tex. R. App. P.
47.

                                     III.    CONCLUSION

       Because appellant does not assert any claims against the County subject to a
waiver of governmental immunity, we affirm the trial court’s order as challenged
on appeal.




                                              /s/       Charles A. Spain
                                                        Justice


Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




       9
          The county also argues that because judicial immunity bars Dawson’s claims against the
county clerk and “The Constable,” the County’s governmental immunity is not waived. See Tex.
Civ. Prac. & Rem. Code Ann. §101.021(1)(B) (governmental unit is liable for property damage
caused by wrongful act or omission or negligence of employee acting within scope of
employment if, among other requirements, employee would be personally liable to claimant
according to Texas law); see also City of Houston v. Swindall, 960 S.W.2d 413, 417 (Tex.
App.—Houston [1st Dist.] 1998, no pet.) (“a governmental unit will be liable under respondeat
superior only if the governmental unit’s employee would be liable . . . [t]hus, if official immunity
protects the governmental unit’s employee, then the governmental unit retains its sovereign
immunity”). This is one of multiple theories the county asserts to demonstrate the trial court
lacked subject-matter jurisdiction over Dawson’s claims. Subject to some qualifications, we
agree with the County that the county clerk issuing a writ and a constable serving that writ are
generally entitled to judicial immunity. Swindall, 960 S.W.2d at 417 (“Officers of the court, such
as court clerks, law clerks, bailiffs, constables [serving] writs and court-appointed receivers and
trustees have been accorded derived judicial immunity because they function as an arm of the
court.”); see also Delcourt v. Silverman, 919 S.W.2d 777, 781 (Tex. App.—Houston [14th Dist.]
1996, writ denied). However, we need not address this argument because we have already
concluded that Dawson cannot establish the other requirements to waive immunity of a
governmental entity under the Texas Tort Claims Act. See Tex. R. App. P. 47.1.


                                                    8